                 EXHIBIT 1
             IRS Search Warrant




Case 3:19-cv-00062-PLR-HBG Document 315-1 Filed 08/13/19 Page 1 of 23 PageID #:
                                    2531
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            1 of 22
                                                                  2 ofPageID
                                                                       23 PageID
                                                                             #: 28 #:
                                    2532
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            2 of 22
                                                                  3 ofPageID
                                                                       23 PageID
                                                                             #: 29 #:
                                    2533
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            3 of 22
                                                                  4 ofPageID
                                                                       23 PageID
                                                                             #: 30 #:
                                    2534
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            4 of 22
                                                                  5 ofPageID
                                                                       23 PageID
                                                                             #: 31 #:
                                    2535
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            5 of 22
                                                                  6 ofPageID
                                                                       23 PageID
                                                                             #: 32 #:
                                    2536
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            6 of 22
                                                                  7 ofPageID
                                                                       23 PageID
                                                                             #: 33 #:
                                    2537
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            7 of 22
                                                                  8 ofPageID
                                                                       23 PageID
                                                                             #: 34 #:
                                    2538
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            8 of 22
                                                                  9 ofPageID
                                                                       23 PageID
                                                                             #: 35 #:
                                    2539
Case
  Case
     3:19-cv-00062-PLR-HBG
        2:18-mj-00066-MCLC Document
                           Document 3315-1
                                        FiledFiled
                                             04/05/18
                                                   08/13/19
                                                        PagePage
                                                             9 of 22
                                                                  10 of
                                                                      PageID
                                                                        23 PageID
                                                                             #: 36 #:
                                      2540
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            10 of 11
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 37 #:
                                     2541
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            11 of 12
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 38 #:
                                     2542
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            12 of 13
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 39 #:
                                     2543
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            13 of 14
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 40 #:
                                     2544
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            14 of 15
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 41 #:
                                     2545
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            15 of 16
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 42 #:
                                     2546
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            16 of 17
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 43 #:
                                     2547
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            17 of 18
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 44 #:
                                     2548
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            18 of 19
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 45 #:
                                     2549
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            19 of 20
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 46 #:
                                     2550
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            20 of 21
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 47 #:
                                     2551
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            21 of 22 ofPageID
                                                                        23 PageID
                                                                              #: 48 #:
                                     2552
Case
  Case
     3:19-cv-00062-PLR-HBG
       2:18-mj-00066-MCLC Document
                           Document3315-1
                                      Filed 04/05/18
                                            Filed 08/13/19
                                                       Page Page
                                                            22 of 23
                                                                  22 ofPageID
                                                                        23 PageID
                                                                              #: 49 #:
                                     2553
